DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“force applying member” in claims 1-12
“restraint transmission mechanism” in claims 2, 11, and 12
“damping adjust mechanism” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“force applying member” is described as corresponding to a pedal or footboard
“restraint transmission mechanism” is described as corresponding to a crank or gear train
“damping adjust mechanism” is described as corresponding to a magnet or metal flywheel or “other damping adjust mechanisms”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardelli (WO 2004/067368).
Regarding claim 1, Nardelli teaches a multi-track exercise fitness apparatus, wherein comprising: a main frame (bicycle frame 10) and a hypocycloid movement mechanism (planetary gearbox 5; see abstract “the points of the gearing of the ring gear are forced to move along a respective hypocycloid”); the hypocycloid movement mechanism comprising an internal gear (ring gear 3), an external gear (gear 5a in Fig. 3a, gear 5b in Fig. 3b)) and a force applying member (pedal; see translation page 5, last full paragraph “connected to the rod 7 of a pedal”) the internal gear being fixedly connected to the main frame (see claim 11 “a ring gear (3) which … is fastened to the frame (10) of the bicycle”), the external gear internally being engaged with the internal gear and rolling in the internal gear (claim 13 “one (5b) rolls without sliding on the toothing of the ring gear (3)”), the force applying member being rotatably connected with the external gear (via pin 6), and the force applying member applying force to drive the external gear to roll in the internal gear, such that a movement track of the force applying member forms a hypocycloid (page 5, last paragraph, “The cyclist sets the drive shaft 1 in rotary motion by acting on the pedals. The second gear 5a rolls over the rod 7 of the pedal and the hinge pin 6 without sliding on the toothing of the ring gear 3 and the points of its toothing are forced to move along a respective hypocycloid.”)
Regarding claim 2, Nardelli teaches  a restraint transmission mechanism (crank 7, gear train 4 in Fig. 3a, geartrain 5 and 5c in Fig. 3b), the restraint transmission mechanism being in transmission connection with the external gear, and the restraint transmission mechanism constraining the external gear rollably on an inner edge of the internal gear, and receiving a transmission of the external gear, to form a rotation movement around a center of the internal gear (see configuration of crank and gearing shown in Fig. 3b).
Regarding claim 3, Nardelli teaches the restraint transmission mechanism is a crank (7); the crank is rotatably connected to the main frame, the crank has a rotation axis collinear with an axis of the internal gear (as shown in Fig. 3b), and the external gear is rotatably connected to the crank (via pin 6).
Regarding claim 4, Nardelli teaches the restraint transmission mechanism comprises at least a central gear, the central gear is rotatably connected to the main frame, and the central gear has an axis collinear with an axis of the internal gear (shown in Figs. 3a and 3b); the central gear is engaged with the external gear (as in Fig. 3a), or the central gear is connected to the external gear through a gear train (as in Fig. 3b).
Regarding claim 5, Nardelli teaches  the movement track is configured as: every time the external gear rolls a circle in the internal gear, a track formed by the force applying member is an ellipse-like similar to an ellipse but does not enclose a standard ellipse (Nardelli teaches a hypocycloid movement, see abstract.  The gearing shown in the figures results in ellipse-like movement as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardelli (WO 2004/067368) as applied to claim 5 above.
Nardelli teaches the ring gear (3) has 108 teeth and the fourth gear (5b) has 41 teeth.  Nardelli fails to teach a number of teeth of the internal gear is 105, and a number of teeth of the external gear is 48 or 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Nardelli to have a number of teeth of the internal gear of 105, and a number of teeth of the external gear of 48 or 50, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Nardelli would not operate differently with the claimed number of teeth, as this number of teeth would be suitable for the motion described by Nardelli.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardelli (WO 2004/067368) as applied to claims 1, 5, and 6 above, and further in view of Segasby (US 6,334,836).
Regarding claim 7, Nardelli fails to teach the force applying member is connected in an annular interval of a quarter radius to a three-quarter radius of a reference circle of the external gear.  Segasby teaches an exercise device having a force applying member (10) which is attachable to an external gear at a variety of positions, including in an annular interval of a quarter radius to a three-quarter radius of a reference circle of the external gear (see line c in Fig. 1) in order to produce varying movement paths and sizes (column 2 lines 59-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nardelli by providing the adjustable positioning locations taught by Segasby in order to allow the user to select a desired movement path and size.
Regarding claims 8-10, Nardelli fails to teach a distance between a connection position of the force applying member and a center of the external gear is adjustable.  Segasby teaches an exercise device wherein a distance between a connection position of a force applying member (10) and a center of an external gear (14) is adjustable (column 2 lines 59-63), wherein: the external gear is provided with a plurality of detachable mounting holes with different distances from the center of the external gear and the force applying member is rotatably connected in any one of the detachable mounting holes in a removable way (column 4 lines 11-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nardelli by providing the adjustable positioning locations taught by Segasby in order to allow the user to select a desired movement path and size.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardelli (WO 2004/067368) as applied to claims 1 and 2 above, and further in view of Chuang (US 5,833,583)
Regarding claim 11, Nardelli does not specifically disclose the main frame is provided with a set of the hypocycloid movement mechanism on each of both sides, the restraint transmission mechanisms in two sets of the hypocycloid movement mechanism are connected.  Chuang teaches a planetary geared exercise device having a set of movement mechanisms on two sides of the main frame, where restraint transmission mechanisms in the two sets of mechanisms are connected (best shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nardelli by providing the hypocycloid movement mechanisms on both sides of the device, as taught by Chuang, in order to allow the motion to be equally driven from either side.  Such a modification involves a mere duplication of parts, and fails to distinguish the invention over the prior art (see MPEP 2144.04 VI. B).
Regarding claims 12-13, Nardelli teaches the force applying member is a pedal (see translation page 5, last full paragraph “connected to the rod 7 of a pedal”).  Nardelli does not specifically disclose a damping adjust mechanism, and the restraint transmission mechanism is drivingly connected to the damping adjust mechanism, and wherein the main frame is further provided with a seat cushion and/or an armrest.  Chuang teaches an exercise device comprising a damping mechanism (column 2 lines 62-65) driven by a restraint transmission mechanism (20, 11) and wherein the main frame is further provided with a seat cushion and/or an armrest (as shown in Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nardelli by incorporating the hypocycloid mechanism in to an exercise bike including a damping mechanism, seat, and armrest, as taught by Chuang, in order to allow the user to perform the exercise at home or in a gym environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784